Exhibit 10.15

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), by and
between SMTEK INTERNATIONAL, INC., a Delaware corporation (the “Company”), and
Kirk A. Waldron (“Employee”), is effective as of July 1, 2004 (the “Effective
Date”), and amends and restates the Employment Agreement, effective as of May
14, 2002, by and between the Company and Employee (the “Old Employment
Agreement”).

 

WHEREAS, the Company desires to continue the employment of Employee in the
position of Senior Vice President, Chief Financial Officer and Treasurer, and

 

WHEREAS, Employee agrees to be employed by the Company in such position pursuant
to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.  EMPLOYMENT POSITION.

 

While employed by the Company, Employee shall (a) serve as the Company’s Senior
Vice President, Chief Financial Officer and Treasurer, (b) report directly to
the Company’s Chief Executive Officer (the “CEO”), and (c) perform the duties
and functions assigned to him by the CEO.

 

2.  COMPENSATION AND BENEFITS.

 

2.1  BASE SALARY.  While employed by the Company, Employee’s base salary shall
be $170,000 per year payable in accordance with the Company’s standard payroll
schedule; provided, however, that this base salary will be reviewed for merit
and cost of living increases, by the Company’s Board of Directors (the “Board”)
and/or the Compensation Committee of the Board, but shall not be decreased
without Employee’s prior written consent.

 

2.2  BONUSES.  During each fiscal year that Employee is employed with the
Company, Employee shall be eligible for an incentive bonus at the Company’s sole
discretion.  Employee shall be eligible to receive annual bonus compensation
based upon criteria and the achievement of such objectives as the Board may from
time to time establish, in the exercise of its discretion.  This bonus, if any,
is intended to reward contribution to the Company’s performance over an entire
fiscal year, and consequently will be paid only if the Company still employs
Employee, Employee is in good standing at the time the bonus is determined and
Employee is in full compliance with this Agreement.

 

 

2.3  OTHER BENEFITS.  Employee shall, while employed by the Company, be eligible
to participate in the employee benefits and benefit plans that the Company
generally makes available to its full-time regular

 

--------------------------------------------------------------------------------


 

employees, subject to the terms and conditions of such plans, as they may be
modified from time to time.  In addition, while employed by the Company,
Employee shall be entitled to the following benefits: a car allowance of $675
per month; a cell phone with monthly charges reasonably limited by the Board; 
and a corporate credit card with charges reasonably limited by the Board.  While
Employee is employed with the Company, the Company shall also pay for reasonable
dues, fees and costs, as determined by the Board, that Employee incurs to
maintain membership in appropriate professional organizations.

 

2.4  EXPENSE REIMBURSEMENT.  While employed by the Company, Employee shall be
entitled, in accordance with the reimbursement policies in effect from time to
time, to receive reimbursement from the Company for reasonably business expenses
incurred by Employee in the performance of Employee’s duties hereunder, provided
Employee furnishes the Company with vouchers, receipts and other details of such
expenses in the form required by the Company, sufficient to substantiate a
deduction for such business expenses under all applicable rules and regulations
of federal and state taxing authorities.

 

2.5  WITHHOLDING.  The Company shall deduct and withhold from the compensation
payable to Employee hereunder any and all applicable federal, state and local
income and employment withholding taxes and any other amounts require to be
deducted or withhold by the Company under applicable statutes, regulations,
ordinances or orders governing or requiring the withholding or deduction of
amounts otherwise payable as compensation or wages to employees.

 

3.  TERMINATION.

 

3.1  AT WILL.  Employee and the Company acknowledge and agree that Employee’s
employment with the Company is expressly “at will”.  This means that either
party may terminate Employee’s employment with or without Cause (as defined in
Section 3.3(d) below) upon written notice.  Any termination of Employee’s
employment is, however, subject to the terms and provisions of this Agreement as
to severance pay and other obligations.

 

3.2  VOLUNTARY RESIGNATION.

 

(a)  NO SEVERANCE.  In the event that Employee’s employment with the Company
terminates as a result of his voluntary resignation, Employee shall be entitled
only to accrued but unpaid salary and vacation as of the date of termination.

 

(b)  RELOCATION OF HEADQUARTERS/DIRECTED RESIGNATION NOT VOLUNTARY RESIGNATION. 
For purposes of this Agreement, the term “voluntary resignation” shall not
include any situation where:  (1) Employee terminates his employment with the
Company within 60 days after the Company (A) relocates the Corporate
headquarters more than 20 miles from Moorpark, California or (B) requires
Employee to physically report for his employment duties more than 20 miles from
Moorpark, California; or (2) Employee resigns pursuant to a direct request of
the CEO or the Board.  A termination or resignation under such circumstances
shall be treated as an involuntary termination without Cause, and Employee’s
entitlement to severance pay and additional benefits in accordance with the
provisions of Sections 3.3(a), 3.3(b) and 3.3(c) below shall apply unless, and
only if, such termination was for Cause.

 

 

3.3  INVOLUNTARY TERMINATION.

 

(a)  INVOLUNTARY TERMINATION.  The Company shall be deemed to have terminated
the employment of Employee involuntarily and without Cause if (1) Employee’s
full-time employment is terminated by the Company without Cause; or (2) Employee
terminates his employment with the Company within 60 days after the Company
materially reduces Employee’s functions, duties or responsibilities or reporting
relationships or otherwise demotes Employee.  The parties agree, however,

 

--------------------------------------------------------------------------------


 

that if global parts/materials duties are taken from Employee, such action alone
will not constitute an involuntary termination without Cause under (2) above.

 

(b)  SEVERANCE PAY.  In the event Employee’s employment is involuntarily
terminated without Cause as stated in Section 3.2(b) or 3.3(a) above, Employee
shall be entitled to severance pay equal to one year of his salary at his
highest base salary with the company payable in a lump sum no later than 30 days
after the termination date.

 

(c)  ADDITIONAL BENEFITS.  In the event of termination because of any of the
events described in Section 3.2(b), Employee’s benefits as outlined in Section
2.3 shall continue for a period of one year following the occurrence of either
of those events.  In the event of termination of Employee’s employment pursuant
to Section 3.3(a), Employee’s benefits as outlined in Section 2.3 shall continue
for 30 days from the date of termination of his employment with the Company. 
Otherwise, Employee’s benefits terminate upon the date of Employee’s termination
from the Company.

 

(d)  CAUSE.  For purposes of this Agreement, “Cause” shall mean (1) the willful
and deliberate refusal or failure of Employee to comply with a lawful written
instruction of the CEO or the Board, which refusal is not remedied by Employee
within 30 days after his receipt of written notice from the Company identifying
the refusal; (2) an act or acts of personal dishonesty by Employee that were
intended to result in personal enrichment of Employee at the expense of the
Company; (3) Employee’s conviction of any felony involving an act of moral
turpitude; or (4) Employee’s material breach of any representation or covenant
contained in Section 5, 6 or 7 of this Agreement.  In the event that the Company
terminates Employee’s employment for Cause, Employee shall be entitled only to
accrued but unpaid salary and vacation as of the date of termination.

 

3.4  DEATH.  In the event of Employee’s death, the Employment Period shall
automatically terminate.  Termination of Employee’s employment as a result of
his death shall not result in any obligation by the Company to pay severance pay
(unless the obligation to pay severance exists as of the date of Employee’s
death).  However, Employee shall be entitled to accrued but unpaid salary and
vacation earned through the date of termination.

 

3.5  DISABILITY.  In the event of Employee’s Disability (as defined below)
during the Employment Period for any period of at least six consecutive months,
the Company shall have the right, which may be exercised in its sole discretion,
to terminate Employee’s employment.  In the event the Company elects to
terminate Employee, Employee shall not be entitled to any severance pay at any
time but shall be entitled to (a) accrued but unpaid salary and vacation earned
through the date of termination and (b) normal disability benefits in accordance
with the policies established from time to time by the Company.  For purposes of
this Agreement, “Disability” shall mean the inability of Employee to perform his
employment services hereunder by reason of physical or mental illness or
incapacity as determined by a physician chosen by the Company and reasonably
satisfactory to Employee or his legal representative.

 

 

4.  TERM.

 

The term during which Employee will provide services to the Company pursuant to
this Agreement will commence on the Effective Date and will expire on the third
anniversary of the Effective Date (the “Employment Period”), unless terminated
earlier pursuant to the provisions of Section 3 provided that the term shall
“evergreen” commencing on the second anniversary of the Effective Date so that
until and unless Company notifies Employee that the term will be permitted to
expire, there will at all times be one year remaining in the term.

 

--------------------------------------------------------------------------------


 

5.  NONDISCLOSURE OF INFORMATION AND NON-SOLICITATION OF EMPLOYEES.

 

5.1  NONDISCLOSURE OF CONFIDENTIAL INFORMATION.  Except in the performance of
his duties hereunder, Employee shall not, either during or subsequent to the
Employment Period, disclose, directly or indirectly, to any person or entity or
use for his own direct or indirect benefit any Confidential Information (as
defined below) pertaining to the Company obtained by Employee in the course of
his employment with the Company.  For purposes of this Agreement, “Confidential
Information” shall include any proprietary or confidential information of any
kind, nature or description concerning any matters affecting or relating to the
business of the Company, including, without limitation, the Company’s products,
services, processes, suppliers, customers, customers’ account executives,
financial, sales and distribution information, price lists, identity and list of
actual and potential customers, trade secrets, technical information, business
plans and strategies to the extent that such information has not been publicly
disseminated by the Company, other than through a breach hereof.  The Company
shall have available to it all remedies, including, but not limited to suits for
injunctive relief and/or damages, as a result of Employee’s breach of
confidentiality.  This provision shall survive the termination of the employment
relationship between the Company and Employee.

 

5.2  NON-SOLICITATION.  Employee agrees that, so long as he is employed by the
Company and for a period of one year after termination of his employment for any
reason, he or she shall not (a) directly or indirectly solicit, induce or
attempt to solicit or induce any Company employee to discontinue his or her
employment with the Company, (b) usurp any opportunity of the Company that
Employee became aware of during his tenure at the Company, or (c) directly or
indirectly solicit or induce or attempt to influence any person or business that
is an account, customer or client of the Company to restrict or cancel the
business of any such account, customer or client with the Company.

 

6.  NON-COMPETITION.

 

So long as Employee is employed by the Company and for a period of one year
after termination of his employment for any reason, Employee shall not, without
the prior written consent of the Board, either directly or indirectly engage in
any business engaged in by the Company wherever the Company conducts its
business.  The term “directly” means Employee is acting on his own or is acting
as a consultant, employee, director, agent, representative or associate with or
for any other person or entity.  The term “indirectly” means Employee is acting
through any partnership, joint venture, corporation or other entity or person.

 

7.  REPRESENTATIONS AND COVENANTS OF EMPLOYEE & COMPANY.

 

7.1  BEST EFFORTS.  In consideration of the payments to be made hereunder,
Employee agrees to devote his entire business time and attention to the
performance of his duties hereunder, and to serve the Company diligently and to
the best of his abilities.  Notwithstanding the foregoing, Employee shall have
the continuing right to (a) make passive investments in the securities of any
publicly-owned corporation, (b) make any other passive investments with respect
to which he is not obligated or required to, and does not in fact, devote any
managerial efforts, and (c) serve as a director or consultant for other
companies or entities provided that they are not in a business that competes
with the Company.

 

7.2  NO RESTRICTIONS.  Employee represents that he is under no actual or alleged
restriction, limitation or other prohibition (whether as a result of his prior
employment or otherwise) to perform his duties as described herein.

 

7.3  AUTHORITY.  The individual signing this Agreement on behalf of the Company
hereby represents and warrants that he has full authority to do so on behalf of
the Company.

 

7.4  DUTIES UPON TERMINATION.  Upon termination of his employment with the
Company for any reason, Employee agrees to deliver promptly to the Company all
equipment, notebooks, documents, reports, files, samples, books, correspondence,
lists, computes disks or files and the like relating to the Company’s business,
which are or have ever been in his possession or under his control.

 

--------------------------------------------------------------------------------


 

8.  MISCELLANEOUS.

 

8.1  NO WAIVER.  The waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof.

 

8.2  NOTICES.  Any and all notices referred to herein shall be sufficiently
furnished if in writing, and sent by registered or certified mail, postage
prepaid, to the respective parties at the following addresses or such other
address as either party may from time to time designate in writing:

 

 

To the Company:

SMTEK International, Inc.

 

 

200 Science Drive

 

 

Moorpark, CA  93021-2003

 

 

Attention: Secretary

 

 

 

 

To Employee:

 

 

 

Kirk A. Waldron

 

 

2066 Creekwood Street

 

 

Westlake Village, CA 91361

 

8.3  ENTIRE AGREEMENT/RELEASE UNDER OLD EMPLOYMENT AGREEMENT.  This Agreement
supersedes any and all prior written or oral agreements between Employee and the
Company, including the Old Employment Agreement, and contains the entire
understanding of the parties hereto, with respect to the terms and conditions of
Employee’s employment with the Company.  If this Agreement is inconsistent with,
or contradicts any term or provision in, any option plan or agreement, including
the Company’s Equity Incentive Plans and Employee’s option agreements under
Equity Incentive Plans, the terms and provisions of such option plan and/or
agreement shall govern and supercede the terms and provisions of this
Agreement.  The Employee acknowledges and agrees that the Company has fully
performed and complied with its obligations under the Old Employment Agreement,
and Employee releases the Company from any claims he may have against the
Company arising out of the Old Employment Agreement.

 

8.4  GOVERNING LAW.  This Agreement shall be construed and enforced in
accordance with the laws and decisions of the State of California.

 

8.5  COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original, but all of which shall
constitute one and the same instrument.

 

8.6  AMENDMENT.  This Agreement may not be modified, amended, altered or
supplemented except by written agreement between Employee and the Company.

 

8.7  ASSIGNMENT AND PARTIES IN INTEREST.  This Agreement shall inure to the
benefit of and be binding upon the parties named herein and their respective
successors and assigns; provided, however, Employee may not assign any of his
rights or obligations hereunder.  Further, the Company will not consolidate or
merge into or with another corporation, or transfer all or substantially all of
its assets to another corporation or entity or person, unless such shall assume
and be able to satisfy all the duties and obligations of the Company under this
Agreement.

 

8.8  ATTORNEY’S FEES & COSTS.  In the event an action in law or in equity is
required to enforce or interpret the terms and conditions of this Agreement, the
prevailing party shall be entitled to reasonable attorneys fees and costs in
addition to any other relief to which that party may be entitled.

 

8.9  INTERPRETATION.   No provision of this document is to be interpreted for or
against any party because that party or party’s legal representative drafted it.

 

8.10  SEVERABILITY.  In the event that any covenant, condition or other
provision herein contained is held to be invalid, void or illegal by any court
of competent jurisdiction, the same shall be

 

--------------------------------------------------------------------------------


 

deemed severable from the remainder of this Agreement and shall in no way
affect, impair or invalidate any other covenant, condition or other provision
herein contained.  If such condition, covenant or other provision shall be
deemed invalid due to its scope or breadth, such covenant, condition or other
provision shall be deemed valid to the extent of the scope or breadth permitted
by law.

 

8.11  CAPTIONS/HEADINGS.  The captions or headings in each section or
sub-section are only for convenience purposes.  Such captions or headings shall
not be used to interpret the sections or sub-sections of this Agreement.

 

 

IN WITNESS HEREOF, THE PARTIES TO THIS AGREEMENT AGREE TO THE ABOVE AND BIND
THEMSELVES ACCORDINGLY.

 

The “Company”:

 

SMTEK International, Inc., a Delaware corporation

 

 

 

 

 

 /s/  Edward J. Smith

 

 

By:  Edward J. Smith

 

Its:   CEO and President

 

Date: May 25, 2004

 

 

 

 

 

/s/  KIRK A. WALDRON

 

 

By:    Kirk A. Waldron

 

Date: May 25, 2004

 

 

--------------------------------------------------------------------------------